Exhibit 99.1 Crexendo Reports Second Quarter 2015 Financial Results PHOENIX, AZ—(Marketwired – August 4, 2015) Crexendo, Inc. (OTCQX: CXDO), a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for small, medium and enterprise level businesses, today reported financial results for its second quarter ended June 30, 2015. Financial highlights for the second quarter 2015 Consolidated revenue for the second quarter of 2015 increased 5% to $1.9 million compared to $1.8 million for the second quarter of 2014. Crexendo’s Hosted Telecommunications Services Segment revenue for the second quarter of 2015 increased 48% to $1.4 million compared to $963,000 for the second quarter of 2014. Crexendo’s Web Services Segment revenue for the second quarter of 2015 decreased 44% to $469,000, compared to $845,000 for the second quarter of 2014.Revenue from our Web Services Segment declined as anticipated due to our strategic decision to limit our provision of web services to our enterprise sized customers and the reduction in our outstanding extended payment term arrangements (EPTAs), which are recognized as revenue upon collection. Consolidated operating expenses for the second quarter of 2015 decreased 12% to $3.0 million compared to $3.4 million for the second quarter of 2014. On a GAAP basis, the Company reported a net loss of $(1.1) million for the second quarter of 2015, or a loss of $(0.08) per diluted common share, compared to a net loss of $(1.5) million or a loss of $(0.13) per diluted common share for the second quarter of 2014. Non-GAAP net loss was $(734,000) for the second quarter of 2015, or a loss of $(0.06) per diluted common share, compared to a non-GAAP net loss of $(1.1) million or a loss of $(0.10) per diluted common share for the second quarter of 2014. EBITDA for the second quarter of 2015 was a net loss of $(1.0) million compared to a net loss of $(1.4) million for the second quarter of 2014.Adjusted EBITDA for the second quarter of 2015 was a net loss of $(742,000) compared to a net loss of $(1.1) million for the second quarter of 2014. Financial highlights for the six months ended June 30, 2015 Consolidated revenue for the six months ended June 30, 2015 decreased 4% to $3.8 million compared to $3.9 million for the six months ended June 30, 2014. Crexendo’s Hosted Telecommunications Services Segment revenue for the six months ended June 30, 2015 increased 43% to $2.7 million compared to $1.9 million for the six months ended June 30, 2014. Crexendo’s Web Services Segment revenue for the six months ended June 30, 2015 decreased 49% to $1.0 million, compared to $2.0 million for the six months ended June 30, 2014.Revenue from our Web Services Segment declined as anticipated due to our strategic decision to limit our provision of web services to our enterprise sized customers and the reduction in our outstanding extended payment term arrangements (EPTAs), which are recognized as revenue upon collection. Consolidated operating expenses for the six months ended June 30, 2015 decreased 13% to $6.2 million compared to $7.1 million for the six months ended June 30, 2014. On a GAAP basis, the Company reported a net loss of $(2.2) million for the six months ended June 30, 2015, or a loss of $(0.18) per diluted common share, compared to a net loss of $(3.1) million or a loss of $(0.28) per diluted common share for the six months ended June 30, 2014. 1 Non-GAAP net loss was $(1.4) million for the six months ended June 30, 2015, or a loss of $(0.11) per diluted common share, compared to a non-GAAP net loss of $(2.5) million or a loss of $(0.23) per diluted common share for the six months ended June 30, 2014. EBITDA for the six months ended June 30, 2015 was a net loss of $(2.3) million compared to a net loss of $(2.8) million for the six months ended June 30, 2014.Adjusted EBITDA for the six months ended June 30, 2015 was a net loss of $(1.6) million compared to a net loss of $(2.3) million for the six months ended June 30, 2014. Total cash and cash equivalents, including restricted cash, as of June 30, 2015 was $1.9 million compared to $3.2 million as of June 30, 2014. Cash used for operating activities for the six months ended June 30, 2015 was $(1.7) million compared to $(2.2) million for the six months ended June 30, 2014.Cash used for investing activities for the six months ended June 30, 2015 was $(20,000) compared to cash provided by investing activities of $1.8 millionfor the six months ended June 30, 2014. Cash provided by financing activities was $629,000 for the six months ended June 30, 2015 compared to cash provided by financing activities of $5,000 for the six months ended June 30, 2014. Steven G. Mihaylo, Chief Executive Officer commented, “We continue to grow our backlog quarter over quarter, which I believe in the hosted telecom industry is the most important metric. I believe that it is a good sign that the telecom segment continues to have steady growth.We increased telecom revenue 7% over Q1 of this year and have seen a 43% increase compared to the first 6 months of 2014 and that growth is very exciting. I fully expect us to continue to increase backlog and telecom revenues quarter over quarter.I am very pleased with our partner channel as we continue to increase both the number of partners and the sales from our partners. We are adding to our direct sales team and are having continued success in selling larger major accounts through this channel.All of these things point to our success.” Mihaylo continued, “The renewal rate of customers whose contracts have expired continues to be very high, which I find extremely satisfying. I think that is a testament to our outstanding customer service and our world class products, services and technology. We are keeping a close eye on expenses and cash burn while making necessary investments in the Company. I am convinced we will continue to grow the business organically and thru well timed accretive acquisitions. I have high expectations for the future of Crexendo.” Conference Call The Company is hosting a conference call today, August 4, 2015 at 5:30 PM EST. The telephone dial-in number is 888-539-3696 for domestic participants and 719-325-2362 for international participants. The conference ID to join the call is 5581878.Please dial in five to ten minutes prior to the beginning of the call at 5:30 PM EST. About Crexendo Crexendo is a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for businesses and entrepreneurs. Our services are designed to make enterprise-class hosting services available to small, medium and enterprise sized businesses at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) growing backlog quarter over quarter being the most important metric in the hosted telecommunications space; (ii) believingthat it is a good sign that the telecom segment continues to have steady growth; (iii)believing that telecom revenue growth is very exciting; (iv) expectingto continue to increase telecom revenues and backlog quarter over quarter; (iv) being very pleased with the partner channel; (v)adding to its direct sales team and are having continued success in selling larger major accounts through the channel; (vi) believing that the detailed metrics point tosuccess; (vi) telecom renewal rate of customers beingvery highand that being satisfying; (vii) renewals being a testament to and the Company havingoutstanding customer, world classproducts, services and technology; (ix) keeping a close eye on expenses and cash burn while making necessary investments in the Company; (x) being convinced itwill continue to grow the business organically and thru well timed accretive acquisitions and (xi) having high hopes for the future. For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the year ended December 31, 2014 as well as Form 10Qs for 2015.These forward-looking statements speak only as of the date on which such statements are made, and the company undertakes no obligation to update such forward-looking statements, except as required by law. 2 CREXENDO, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value and share data) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance for doubtful accounts of $22 as of June 30, 2015 and $49 as of December 31, 2014 Inventories 79 72 Equipment financing receivables Prepaid expenses and other Total current assets Certificate of deposit Long-term trade receivables, net of allowance for doubtful accounts of $28 as of June 30, 2015 and $19 as of December 31, 2014 95 64 Long-term equipment financing receivables Property and equipment, net 56 68 Deferred income tax assets, net Intangible assets, net Goodwill Long-term prepaid rent Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $
